DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on July 13, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a main drive unit configured to enable movement of the elongated medical device” in claims 1 and 12.  The examiner notes that this limitation will be interpreted to mean a linear motor, as discussed on paragraph 88 of the specification, and functional equivalents thereof. 
“an input unit configured to input target acceleration information on the elongated medical device” in claims 2, 6, and 13. The examiner notes that this limitation will be interpreted to mean a handle of a joystick, as discussed on paragraph 67 of the specification, and functional equivalents thereof. 
“an operation unit configured to input the target acceleration information on the elongated medical device to the input unit” in claim 9.  The examiner notes that this limitation will be interpreted to mean a joystick, as discussed in paragraph 67 of the specification, and functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “information on force applied to the elongated medical device is calculated based on the information on the acceleration of the sub-movable portion”. It is unclear if this limitation is drawn to merely to an apparatus with a structure capable of performing these method steps or further includes a method comprising these steps. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity. 
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Regarding claims 2, 13, and 14, the claims recite “target acceleration information on the sub-movable portion is obtained based on the target acceleration information on the elongated medical device input into the input unit; the information on the force applied to the elongated medical device is calculated from a difference between the target acceleration information on the sub- movable portion and actual acceleration information on the sub-movable portion”.  Similar to above, it appears the claim is requiring the method step of calculation.  As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  It is not clear if the claims are drawn to only structures capable of performing the calculation steps or if the claims are intended to be written as method steps. 
Regarding claims 4 and 16, the claims recite “the information on acceleration of the sub-movable portion is calculated based on the information on acceleration of the main movable portion and the information on relative acceleration of the sub-movable portion”.  Similar to above, it appears the claim is requiring the method step of calculation.  As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  It is not clear if the claims are drawn to only structures capable of performing the calculation steps or if the claims are intended to be written as method steps.
Regarding claims 5 and 18, the claim recites “the information on acceleration of the main movable portion is calculated from the information on absolute position of the main movable portion; and the information on relative acceleration of the sub-movable portion is calculated from the information on relative position of the sub-movable portion”.  Similar to above, it appears the claim is requiring the method step of calculation.  As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  It is not clear if the claims are drawn to only structures capable of performing the calculation steps or if the claims are intended to be written as method steps.
Regarding claim 6, the claim recites “wherein target acceleration information on the sub-movable portion is calculated based on the target acceleration information on the elongated medical device input to the input unit; and target acceleration information on the main movable portion and target relative acceleration information on the sub-movable portion with respect to the sub-drive unit body are determined based on the target acceleration information on the sub- movable portion”. Similar to above, it appears the claim is requiring the method step of calculation.  As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  It is not clear if the claims are drawn to only structures capable of performing the calculation steps or if the claims are intended to be written as method steps.
Regarding claim 7, the claim recites “in the determination of the target acceleration information, the target acceleration information on the main movable portion and the target relative acceleration information on the sub-movable portion are determined so that a relative position of the sub-movable portion with respect to the sub-drive unit body is within a predetermined range.”.  Similar to above, it appears the claim is requiring the method step of determination.  As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  It is not clear if the claims are drawn to only structures capable of performing the determination steps or if the claims are intended to be written as method steps.
Regarding claim 8, the claim recites “the information on the force applied to the elongated medical device is calculated based on a difference between the target relative acceleration information on the sub-movable portion and the information on relative acceleration of the sub- movable portion, and a difference between the target acceleration information on the main movable portion and the information on acceleration of the main movable portion”. As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  It is not clear if the claims are drawn to only structures capable of performing the calculation steps or if the claims are intended to be written as method steps.
Claim 9 recites the limitation "the input portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim was examined as if depending on claim 2.
Further regarding claim 9, the claim is directed to an operational unit configured to input information to the input unit.  In light of the specification, this claim is not understood as the input unit is interpreted to correspond to a joystick handle and the operational unit is interpreted to correspond to a joystick.  So that it is not understood how a joystick can input information to a joystick handle.  Similarly, it is unclear how the calculated information on the force can be reflected on the operation unit (i.e. “joystick”).  The examiner notes that no art rejection has been applied for this claim nor has the subject matter been indicated as allowable as the scope of the claim cannot be ascertained in light of the specification.  
Regarding claim 10, the claim recites “a notification is given when the calculated information on the force applied to the elongated medical device exceeds a predetermined value”.  Similar to above, it appears the claim is requiring the method step of notifying as the claim recites that a notification is given rather than is configured to be given.  As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  It is not clear if the claims are drawn to only structures capable of performing the notification steps or if the claims are intended to be written as method steps.
Regarding claim 11, the claim recites “movement of the sub-movable portion is stopped when the calculated information on the force applied to the elongated medical device exceeds a predetermined value”.  Similar to above, it appears the claim is requiring the method step of stopping the sub-movable portion as the claim recites that sub-movable portion is stopped rather than is configured to be stopped.  As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  It is not clear if the claims are drawn to only structures capable of performing the stopping steps or if the claims are intended to be written as method steps.
Claims 3, 15, and 17 are also rejected by virtue of being dependent on claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20080009791) in view of Lichtenstein (US 20120035467).
Regarding claims 1 and 12, Cohen discloses a medical device drive apparatus for inserting an elongated medical device into a blood vessel (fig. 1 shows a catheter 142 which inserts a catheter sheath 182 into a blood vessel) comprising: 
a main drive unit configured to enable movement of the elongated medical device (the examiner notes that this limitation is being interpreted to mean a linear motor, as discussed above; motor 105 in fig. 2 is disclosed in paragraph 232 as providing forward/backward movement); 
a sub-drive unit configured to enable movement of the elongated medical device at a shorter distance than the main drive unit (handle controller 120 in fig. 5 is capable of rotating the catheter at a smaller rotational distance than the linear distance supplied by motor 105), and includes a sub-drive unit body (support base 144 in fig. 5) and a sub-movable portion movable with respect to the sub-drive unit body (handle 172 in fig. 5 rotates while the support base remains stationary); 
a sensor configured to acquire information on the sub-movable portion (paragraph 226 discloses that a sensor senses a rotation of the handle). 
However, Cohen does not teach or disclose the sensor is configured to acquire acceleration of the sub-movable portion, wherein information on force applied to the elongated medical device is calculated based on the information on the acceleration of the sub-movable portion.
Lichtenstein teaches a sensor which is configured to acquire information on acceleration to determine rotation (paragraphs 7 and 23).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the sensor to be a rotational acceleration sensor, as taught by Lichtenstein, since Lichtenstein teaches that this type of sensor is useful in estimating cumulative angle of rotation of the catheter (paragraphs 7 and 23).
The examiner notes that the information of force applied to the elongated medical device is capable of being calculated from the information on acceleration since the apparatus of modified Cohen has all of the necessary structure.
The examiner notes that it is recommended to amend the claim to recite that the sub-drive unit is configured to enable linear movement of the elongated medical device to overcome the current art rejection.
	Regarding claim 3 and 15, in the modified apparatus of Cohen, Cohen discloses the main drive unit includes a main drive unit body (motor housing 104 in fig. 2) and a main movable portion movable with respect to the main drive unit body (drive support 118 in fig. 2; paragraph 221 discloses that the support 118 moves laterally due to the thread 112 while the housing 104 would remain stationary); and the sub-drive unit body is configured to move with the movement of the main movable portion (fig. 2 shows the entire handle controller is mounted on the support 118 so that the entire handle controller, including base 144, would move with the support).
	Regarding claim 10, in the modified apparatus of Cohen, Cohen discloses a notification is given when the calculated information on the force applied to the elongated medical device exceeds a predetermined value (the examiner notes that the “notification” is not linked to any particular structure so that a generic notification is capable of being given when the calculated information exceeds a predetermined value).
	Regarding claim 11, in the modified apparatus of Cohen, Cohen discloses movement of the sub-movable portion is stopped when the calculated information on the force applied to the elongated medical device exceeds a predetermined value (the examiner notes that the step of stopping the movement is not linked to any particular structure; fig. 14 of Cohen shows “on/off” switches so that the power can be cut which stops movement of the sub-movable portion when the calculated information is above a predetermined value).
Claim(s) 2, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Lichtenstein, as applied to claims 1 and 12 above, and further in view of Barr (US 5279559).
Regarding claims 2, 13, and 14, modified Cohen teaches all of the claimed limitations set forth in claims 1 and 12, as discussed above, but does not teach or disclose an input unit (as interpreted above) configured to input target acceleration information on the elongated medical device; wherein target acceleration information on the sub-movable portion is obtained based on the target acceleration information on the elongated medical device input into the input unit; and the information on the force applied to the elongated medical device is calculated from a difference between the target acceleration information on the sub- movable portion and actual acceleration information on the sub-movable portion.
Barr is directed towards remote steering of an elongate medical device (fig. 1) comprising an input unit configured to input parameters for the elongate medical device (the examiner notes that this limitation is interpreted to mean a handle of a joystick, as discussed above; fig. 1 shows a handle of a joystick 40 in fig. 1).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus of have the claimed input unit embodied as a joystick, as taught by Barr, since Barr teaches that this input unit is a suitable control unit (5:21-24).
The examiner notes that the target acceleration information of the sub-movable portion is configured to be obtained based on the target information on the elongated medical device input into the input unit and the information on the force applied to the elongated medical device is capable of being calculated from a difference between the claimed information as the modified apparatus of Cohen has all of the claimed features.
Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Lichtenstein, as applied to claims 1, 3, 12, and 15 above, and further in view of Look (US 20170056032).
 	Regarding claims 4 and 16, modified Cohen teaches all of the claimed limitations set forth in claims 1, 3, 12, and 15, as discussed above.  In the modified device of Cohen, Lichtenstein teaches a second sensor configured to acquire information on relative acceleration of the sub-movable portion with respect to the sub-drive unit body (paragraphs 7 and 23 discloses calculating angular acceleration which would be calculated relative to the sub-drive unit body since the sub-drive unit body does not rotate).  Cohen further teaches a first sensor configured to acquire information on the main movable portion (paragraph 222).  However, modified Cohen does not teach or disclose a first sensor configured to acquire information on acceleration of the main movable portion.
	Look teaches that an acceleration sensor can be used to detect catheter movement (paragraph 139).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the sensor of Cohen to be an accelerometer since Look teaches that this is a type of sensor which can be used to track the movement of the main movable portion.
	The examiner notes that the information on acceleration of the sub-movable portion is capable of being calculated based on the claimed information since the apparatus of modified Cohen possesses all of the necessary structure for this calculation.
	Allowable Subject Matter
Claims 5-8, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 17, the prior art, either singly or in combination, fails to teach or disclose the second sensor is a second position sensor configured to acquire information on relative position of the sub-movable portion with respect to the sub- drive unit body. The closest piece of art is Cohen and Lichtenstein, as discussed above.  Modified Cohen teaches a sensor configured to measure the rotation of the catheter handle, which is indicative of the rotation of the catheter (Lichtenstein, paragraphs 7 and 23).  In Cohen, the sub-movable portion is equated to catheter handle 172 and the sub-drive unit body is base 144.  These elements are shown to be linearly stationary with respect to each other while the handle merely rotates with respect to the base so that the sensor would not provide information on the relative position of the sub-movable portion with respect to the sub-drive unit body.
	Claims 5-8 and 18 contain allowable subject matter by virtue of being dependent on claims 5 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783